                        In the United States District Court
                        For the Southern District of Georgia
                                Brunswick Division
              UNITED STATES OF AMERICA,           *
                                                  *
                                                  *          CASE NO.: 2:18-cr-22
                   v.                             *
                                                  *
              STEPHEN MICHAEL KELLY, et al.,      *


                                               ORDER

                   The Government and Defendants filed several pretrial

              motions, notices, objections, and supporting memoranda related

              to Defendants’ affirmative defenses and the scope of evidence to

              be presented at trial.     See Dkt. No. 637.     The Magistrate Judge

              issued an Order ruling on those filings, ordering that at trial

              Defendants may not assert the following defenses :

              justification, necessity, the Religious Freedom Restoration Act,

              the First Amendment, or that nuclear weapons are illegal under

              international law or domestic law.       Id.   The Magistrate Judge

              also denied Defendants’ motions to take judicial notice of

              certain facts related to these defenses.        Id.   The Magistrate

              Judge further ruled that Defendants’ religious and moral beliefs

              are not relevant to the intent requirements of the offenses

              charged against Defendants in this action.         The Magistrate Judge

              denied the portion of the Government’s motion in limine seeking



AO 72A
(Rev. 8/82)
              to exclude all evidence relating to the lethality of nuclear

              weapons, the presence of such weapons at Naval Submarine Base

              Kings Bay, monitoring of alarm systems, the size and location of

              security teams, and the policies and procedures governing the

              use of force on Kings Bay.

                   Defendants objected to and moved for reconsideration of the

              Magistrate Judge’s Order.    Dkt. Nos. 640, 649, 654, 655, 660,

              661, 665, 666, 669, 670.    In their Objections, Defendants also

              asked, in the alternative, whether certain witnesses would be

              permitted to testify and whether any witnesses would be

              permitted to testify on certain topics (e.g., religion and the

              immorality or illegality of nuclear weapons) if the Magistrate

              Judge’s Order were affirmed.

                   The Court held a pretrial conference in the matter on

              October 16, 2019.   At that conference, the Court directed the

              parties to meet and confer regarding the witnesses and topics

              Defendants described in their Objections to the Magistrate

              Judge’s Order, and to inform the Court if the parties could

              reach any agreement about those witnesses and topics.   The

              parties complied with that directive but were unable to reach

              any agreements.   Defendants have filed additional briefing on

              these issues.   Dkt. Nos. 672, 673, 677, 679, 680, 681, 682, 683,

              684, 686.   The Court also ordered the Government to file any

              response to the Defendants’ Objections to the Magistrate Judge’s



                                                2
AO 72A
(Rev. 8/82)
              Order, and it has now done so.       Dkt. No. 678.    One Defendant

              filed a reply brief related to these issues.          Dkt. No. 685.

              Thus, Defendants’ Objections to the Magistrate Judge’s Order, as

              well as their requests for direction on whether certain

              witnesses may testify and the permissible areas of testimony,

              are now ripe for review.

                                              DISCUSSION

              I.      Defendants’ Objections and Motions for Reconsideration

                           A   district   judge   must   consider   a   party’s   timely

              objections to a magistrate judge’s order on a pretrial matter.

              See 28 U.S.C. § 636(b)(1)(A). Here, all objections were made in a

              timely manner. The Court has undertaken a de novo review of all

              matters to which objections were made. Based on this review, the

              Court     CONCURS    with    the    Magistrate   Judge’s     Report    and

              Recommendation and ADOPTS the Report and Recommendation, dkt. no.

              637, with respect to the parties motions. Specifically, the Court

              finds as follows:

                   1. The Government’s objection, dkt. no. 613, to Defendants’

                      Notices of Intent to Raise a defense under the RFRA, dkt.

                      nos. 532, 546, 560, 551, 570, 581, 592, is SUSTAINED.

                   2. The Defendants’ Motion in Limine on the application of the

                      RFRA to the statutory element of the offenses, dkt. no. 540,

                      541, 556, 566, 572, 588, 584, is DENIED.




                                                   3
AO 72A
(Rev. 8/82)
              3. The Government’s objection, dkt. no. 613, to Defendants’

                Notices   of    Intent   to    raise    a    defense    under    the     First

                Amendment, dkt. no. 536, 539, 555, 565, 568, 579, 587, is

                SUSTAINED.

              4. The Government’s Motion in Limine, dkt. no. 530, is GRANTED

                IN PART. That portion of the Government’s motion seeking to

                exclude   evidence       related       to    affirmative      defenses     of

                justification     or     necessity      is     GRANTED.       However,     the

                government’s motion under Rule 401 of the Federal Rules of

                Evidence seeking to exclude all evidence relating to the

                lethality of nuclear weapons, their presence on Kings Bay,

                monitoring of alarm systems, the size and location of security

                teams, and policies and procedures governing the use of force

                on Kings Bay is DENIED. Pursuant to the Magistrate Judge’s

                findings, Defendants shall be permitted to introduce such

                evidence if they “demonstrate some permissible purpose under

                the   Federal    Rules    of    Evidence[]and          such    evidence    is

                admissible under the Rules,” dkt. no. 637 at 22–23.

              5. The Government’s objection, dkt. no. 613, to Defendants’

                Notices of Intent to raise the defense of necessity, dkt.

                nos. 542, 544, 557, 561, 573, 583, 589, is SUSTAINED.




                                                   4
AO 72A
(Rev. 8/82)
                   Additionally, “[a]lthough no statute or rule expressly

              provides for the filing of a motion for reconsideration in

              criminal cases, federal district courts necessarily have

              substantial discretion in ruling on motions for

              reconsideration.”   United States v. Brown, No. CR114-025, 2014

              WL 6616997, at *1 (S.D. Ga. Nov. 21, 2014) (citing United States

              v. Saintvil, No. 1:12-cr-285, 2013 WL 6196523, at *2 (N.D. Ga.

              Nov.27, 2013)).    “Courts have largely relied on the standards

              applicable to motions for reconsideration in civil cases to

              adjudicate reconsideration motions in criminal cases.”   United

              States v. Sabooni, No. 09-20298-CR, 2014 WL 4385446, at *1 (S.D.

              Fla. Sept. 4, 2014) (citing United States v. Pugh, 426 F. App’x

              876, 876 (11th Cir. 2011) (noting that the same standard of

              review applies to orders on both criminal and civil motions to

              reconsider)).   “The appropriate grounds for granting

              reconsideration include: (1) an intervening change in

              controlling law; (2) the availability of new evidence; or

              (3) the need to correct clear error or manifest injustice.”

              Brown, 2014 WL 6616997, at *1 (citing United States v. Sabooni,

              No. 09-20298-CR, 2014 WL 4385446, at *1 (S.D. Fla. Sept. 4,

              2014)).   In the criminal context, “motions to reconsider . . .

              should not simply rehash previously litigated issues and must be

              used sparingly.”    Sabooni, 2014 WL 4385446, at *1 (internal

              citation and punctuation omitted).



                                                5
AO 72A
(Rev. 8/82)
                    Defendants’ filings do not state the precise grounds upon

              which they seek reconsideration, but could, at most, be

              construed to argue that the Magistrate Judge’s Order was based

              on clear error or manifest injustice.   However, Defendants do

              not meet the standard and instead seek to “rehash” previously

              litigated issues.   Defendants do not point to any error or

              manifest injustice. The Court DENIES Defendants’ Motions for

              Reconsideration.

              II.   Issues for Which Defendants seek Clarification

                    Additionally, Defendants ask for guidance on the following

              issues:

                    A.   Whether Defendants may put on three previously
                         identified expert witnesses;

                    B.   Whether Defendants may ask the Government’s
                         witnesses about religion and the immorality and
                         illegality of nuclear weapons; and

                    C.   Whether Defendants may discuss religion and the
                         immorality and illegality of nuclear weapons
                         during direct examination, cross examination of
                         Codefendants, and their opening and closing
                         statements.

                    Basically, the Defendants contend that all such evidence is

              admissible and appropriate to argue about, while the Government

              contends that none of it is. As set forth below, some of the

              evidence is admissible and is proper to reference in opening

              statements and closing arguments.

                    In light of the Court’s rulings set forth above,

              Defendants’ individual religious and moral beliefs concerning


                                               6
AO 72A
(Rev. 8/82)
              nuclear weapons and their beliefs about the illegality of

              nuclear weapons are not relevant to any of the essential

              elements of the offenses charged or any apparent affirmative

              defense that Defendants can assert at trial. However, Defendants

              correctly point out that it would be difficult to address the

              evidence and describe their course of conduct without reference

              to religion.   That is, given the nature of Defendants’ alleged

              conduct, including the specific content of the alleged

              vandalism, such information is relevant and admissible as

              background information.   See Conway v. Chem. Leaman Tank Lines,

              Inc., 525 F.2d 927, 930 (5th Cir. 1976) (“The policy of the

              [Federal Rules of Evidence] is one of broad admissibility, and

              the generous definition of ‘relevant evidence’ in Rule 401 was

              specifically intended to provide that background evidence . . .

              is admissible.”), on reh'g, 540 F.2d 837 (5th Cir. 1976); United

              States v. Lepore, No. 1:15-CR-00367, 2016 WL 4975237, at *5

              (N.D. Ga. Sept. 19, 2016); Paul F. Rothstein, Federal Rules of

              Evidence Rule 401 (3d ed. Dec. 2015) (“Evidence whose only

              function is to enable the jury to place the parties and events

              against a background may not precisely fit the words of the

              Rule, but is nonetheless liberally allowed.”).

                   While such background information is admissible under Rules

              401 and 402, it is necessarily limited by Rule 403 and must be

              excluded where its probative value is substantially outweighed



                                               7
AO 72A
(Rev. 8/82)
              by a danger of unfair prejudice, confusing the issues,

              misleading the jury, undue delay, wasting time, or needlessly

              presenting cumulative evidence.       Finally, although Defendants’

              subjective beliefs about the illegality of nuclear weapons may

              be relevant background information, whether nuclear weapons are

              actually illegal under international or domestic law (a doubtful

              proposition) is not relevant or an appropriate issue to litigate

              in this case.   With these principles in mind, the Court

              addresses each of Defendants’ requests for clarification.

                     A.   Whether Defendants may call three expert witnesses
                          (Professor Francis Boyle, Professor Jeannine Hill
                          Fletcher, and Bishop Joseph R. Kopacz) at trial.

                     Defendants assert Professor Francis Boyle would testify as

              an expert in international law, foreign policy, and the laws of

              war.   Defendants contend Professor Boyle would assist the jury

              in understanding “the reasonableness of [Defendants’] beliefs

              and why their conduct was not authorized by law, not willful,

              and not malicious” and “whether or not [Defendants] had a good

              faith belief that they were not violating the law when a statute

              contains a requirement of willfulness.”      Dkt. No. 552, pp. 2–6.

              In short, Defendants contend Professor Boyle would be able to

              tell the jury that nuclear weapons are illegal under

              international law and domestic law, and, therefore, Defendants

              acted reasonably and in good faith in committing the charged

              offenses.



                                                8
AO 72A
(Rev. 8/82)
                   Professor Boyle will not be permitted to testify at trial.

              The suggested testimony of Professor Boyle is not appropriate

              lay or expert testimony in this case.   Professor Boyle would

              testify about an issue of law—the illegality of nuclear weapons—

              which is the province of the Court, not a witness, expert or

              otherwise.    Moreover, Defendants are precluded from asserting a

              defense based on the illegality of nuclear weapons, which

              renders Professor Boyle’s testimony wholly irrelevant.   To the

              extent Professor Boyle would testify that Defendants were

              justified, reasonable, or acting in good faith based on their

              understanding of the illegality of nuclear weapons, such

              testimony would not be helpful to the jury because, even if

              true, the Defendants’ belief that nuclear weapons are illegal is

              not a defense to the charges here.    See United States v. Urfer,

              287 F.3d 663, 666 (7th Cir. 2002) (holding defendant’s reliance

              on advice of counsel was no defense to charge under 18 U.S.C. §

              1361).

                   Defendants assert Professor Jeannine Hill Fletcher would

              testify that Defendants’ actions were based on sincerely held

              religious beliefs in the context of their Catholic faith.   Dkt.

              No. 552, pp. 6–11.   Although Defendants’ subjective religious

              beliefs are relevant background information, Professor Hill

              Fletcher’s testimony goes far beyond providing context or

              background.   The presentation of an expert in Catholic theology



                                                9
AO 72A
(Rev. 8/82)
              at trial would incorrectly suggest to the jury that Defendants’

              subjective religious beliefs are a defense to the charges

              against them.    Therefore, any probative value to Professor Hill

              Fletcher’s testimony would be substantially outweighed by

              dangers of confusion, misleading the jury, wasting time, and

              undue delay.    Professor Hill Fletcher will not be permitted to

              testify at trial.

                   Defendants assert Bishop Kopacz’s testimony is “essential

              to the defense in this matter under RFRA.”    Id. at p. 12.

              Defendants are not permitted to raise a RFRA defense at trial,

              and Defendants have articulated no other need for Bishop

              Kopacz’s testimony.    Therefore, Bishop Kopacz will not be

              permitted to testify at trial.

                   B.      Whether Defendants may ask the Government’s witnesses
                           about religion and the immorality and illegality of
                           nuclear weapons.

                   As noted above, Defendants’ subjective beliefs about

              religion and the immorality and illegality of nuclear weapons

              are relevant background information, but the Government’s

              witnesses’ beliefs about these issues are not.    The Court can

              discern no relevance whatsoever as to a Government witness’s

              beliefs on these topics, and, absent an articulable theory of

              relevance, Defendants will not be permitted to ask such

              questions.




                                                10
AO 72A
(Rev. 8/82)
                   To be clear though, Defendants are not categorically

              precluded from discussing the topic of religion when cross-

              examining the Government’s witnesses.   For example, a Defendant

              may ask a Government witness who investigated the scene of the

              alleged vandalism if the witness identified any religious

              symbols at the scene.   This sort of questioning relates to

              relevant background information and is, therefore, proper.

                   C.   Whether Defendants may discuss religion and the
                        immorality and illegality of nuclear weapons during
                        direct examination, cross examination of Codefendants,
                        and their opening and closing statements.

                   Defendants’ subjective beliefs about religion and the

              immorality and illegality of nuclear weapons are relevant

              background information, and, therefore, discussion of these

              topics during direct examination of a Defendant, cross-

              examination of a Codefendant, and during opening and closing

              statements is permitted.   However, testimony and argument on

              these topics will be limited under Rule 403.   While there is

              some probative value to such background information, the

              probative value is low.    To the extent testimony and argument on

              these topics creates the danger of unfair prejudice, confusing

              the issues, misleading the jury, undue delay, wasting time, or

              needlessly presenting cumulative evidence, and that danger

              outweighs the relatively low probative value of the background

              information, the Court will exclude such testimony or argument

              on the topic.   Therefore, Defendants should limit their


                                               11
AO 72A
(Rev. 8/82)
              testimony and argument about their subjective beliefs about

              religion and the immorality and illegality of nuclear weapons to

              only that which explains to the jury the context of Defendants’

              actions.

                                             CONCLUSION

                   Based on the foregoing, the Court OVERRULES Defendants’

              Objections to the Magistrate Judge’s Order and DENIES

              Defendants’ Motions for Reconsideration.       The Court CLARIFIES

              the matters Defendants may discuss during the trial of this case

              and the manner in which those matters may be raised as set forth

              above.

                   SO ORDERED, this   18th    day of      October   , 2019.




                                       HON. LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




                                                 12
AO 72A
(Rev. 8/82)
